                Case 21-50057-CSS    Doc 1-1     Filed 01/28/21       Page 1 of 1



                                 Bluefly Acquisition, LLC
                                 Case No. 19-10207 (CSS)

                                         Exhibit A


Check Number   Check Date   Name                                  Amount            Clear Date
5174           11/15/2018   AMAZON WEB SERVICES                   $23,823.83        11/19/2018
5449           1/2/2019     AMAZON WEB SERVICES, INC.             $29,562.18        1/14/2019
5459           1/17/2019    AMAZON WEB SERVICES, INC.             $26,311.60        1/24/2019
                                                            Total $79,697.61
